Per Curiam. The Sebastian Chancery Court has ordered Clint Jones, Securities Commissioner of the State of Arkansas, to deliver into the registry of the Sebastian Chancery Court fifteen (15) stock certificates evidencing 5506 shares of stock of the American Foundation Life Insurance Company, which certificates are in his custody and possession; and from that order the said Clint Jones, Securities Commissioner of the State of Arkansas, has appealed to this Court and filled herein a motion for stay of said Chancery Court order pending-final determination of this appeal. As a condition for granting said stay, this Court does hereby enjoin and restrain the said Clint Jones, Securities Commissioner of the State of Arkansas, from surrendering or releasing from his custody and possession in any way, until the further orders of this Court, the said fifteen (15) stock certificates evidencing- 5506 shares of stock of the American Foundation Life Insurance Company; and because of this injunction we do hereby stay any further proceedings against the said Clint Jones, Securities Commissione of the State of Arkansas, in the Sebastian Chancery Court, regarding the said certificates.